Citation Nr: 1809934	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  17-57 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1956 and from June 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which confirmed and continued a previous denial of the claim by the Board in a February 2017 decision.  The Veteran submitted a notice of disagreement in June 2017.  A statement of the case was issued in October 2017.  A timely substantive appeal was received later in October 2017.

The Board notes that the Veteran initially appealed the February 2017 decision denying the claim of entitlement to service connection for a low back condition to the United States Court of Appeals for Veterans Claims (Court).  However, in July 2017, he voluntarily dismissed his appeal with the Court and instead elected to proceed with the request to reopen the claim as described above. 

Previously, the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO in January 2007 and at a Board hearing in June 2009.  The record contains a transcript from both hearings.  The Veteran declined a hearing in conjunction with the current appeal, as reflected on his October 2017 VA Form 9.   

The Board notes that the Veteran entered a notice of disagreement in September 2016 specifying that he did not agree with the effective date of an award for service-connection for right arm arthritis.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 
This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal to the Court in July 2017; the February 2017 Board decision denying entitlement to service connection for a low back condition is final.

2.  Evidence regarding the Veteran's low back condition received since the February 2017 Board decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  

3.  The fact that the Veteran was physically assaulted in service is conceded, although service treatment records (STRs) were destroyed in a 1973 fire; the Veteran is service connected for posttraumatic stress disorder (PTSD) based on the occurrence of this assault during which he claims that he was stabbed in the right arm and hit about the legs and arms with a baseball bat.

4.  A current low back disability first arose many years after active service and is not the result of an injury in active service.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156  (2017).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The current claim was filed as a fully developed claim via a March 2013 VA Form 21-526EZ, pursuant to VA's program to expedite claims.  The fully developed claim form includes notice of what evidence is required to substantiate a claim, as well as the Veteran's and VA's respective duties for obtaining evidence and information on how VA assigns disability ratings.  Thus, VA's duty to notify has been satisfied.

Furthermore, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran's STRs are unavailable and presumed lost in a fire at the National Personnel Records Center (NPRC) in St. Louis in July 1973.  In cases where STRs are unavailable, VA has a "heightened" duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Further, in cases where a claimant's records have been lost or destroyed, VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Notably, the Board has accepted the Veteran's reports regarding the in-service event that he asserts caused his low back disability; in this regard the absence of his STRs is essentially inconsequential.  

The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

The Veteran seeks to reopen a claim of entitlement to service connection for a low back condition that was previously denied in a February 2017 Board decision.

Decisions of the Board are final when issued, unless reconsideration has been ordered or upon review by the Court.  See 38 C.F.R. § 20.1100(a) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the final decision in order to determine whether the claim may be reopened.  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran's claim of entitlement to service connection for a low back condition was denied in a February 2017 decision of the Board.  Thereafter, the Veteran initiated an appeal to the Court.  However, in June 2017, his representative submitted a motion to dismiss the appeal.  The Court entered an order dismissing the appeal in July 2017.  The February 2017 Board decision denying the claim is final.  38 C.F.R. § 20.1100(a)

Since the final Board decision in February 2017, the Veteran submitted a letter from a doctor of chiropractic, Dr. M.B. In this letter, Dr. M.B. stated that intervertebral disc injuries often go undiagnosed.  He opined that the Veteran is currently suffering from post-traumatic arthritis originating from the violent trauma he sustained while in service.

This evidence was not previously on file at the time of the February 2017 Board decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the issue of a nexus to service, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade, supra.  Accordingly, the claim of entitlement to service connection for a low back condition is reopened.

III.  Service Connection 

The Veteran asserts that his low back disorder stems from being physically assaulted by unknown attackers while on active duty with the Air Force in 1958.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a low back disorder.  Specifically, in conjunction with the August 2016 VA examination, the Veteran was noted to have degenerative arthritis of the spine and intervertebral disc syndrome.  Thus, the question becomes whether the Veteran's low back disorder is related to service.

As noted above, there is no medical evidence of the attack or the Veteran's treatment for his injuries because the Veteran's STRs were lost due to fire.  Nevertheless, lay evidence from witnesses support the Veteran's contention that he was injured in 1958.  In this regard, the Veteran submitted statements from his brother and two friends who visited him at the hospital while he recuperated from the assault.  Additionally, the Veteran is service connected for PTSD based on the occurrence of the assault.  Thus, the Board acknowledges the Veteran's in-service injury.  

However, there is no competent persuasive indication that the Veteran's low back arthritis had its onset during service.  Importantly, arthritis is not the kind of disorder that is capable of lay observation because it is a complicated disease, requiring clinical evaluation of the joints by trained medical professionals who are many times assisted by specific medical testing instruments such as x-rays or MRIs.  Nor is there credible persuasive evidence showing low back arthritis within one year after the Veteran's separation from service.  The March 2017 letter from Dr. M.B. points to the Veteran being symptomatic two years following service due to right knee surgery in 1960.  However, right knee surgery is not evidence of a back condition. The available medical evidence and the Veteran's lay statements indicate that he first sought treatment for his low back disorder in connection with a surgery he had in the 1980s.  

As the evidence fails to persuasively show a low back disorder in service or for many years thereafter, competent evidence linking the current disability to service is necessary.  On this question, the most probative and persuasive evidence is against the claim.

In December 2009, the Veteran underwent a VA examination of his joints.  Based on a statement made by the Veteran in a 1968 letter seeking to reenlist in the Marine Corps that he was "strong healthy and able," the examiner opined that it was less likely than not that his low back disorder was caused by or a result of a physical assault that occurred in the service.  The examiner rationalized that there was no evidence of disability within 10 years after the assault.  The examiner stated:  "While it is at least as likely as not the assault occurred with witnesses to the hospitalization, there is no evidence of ongoing condition."

Thereafter, in an August 2011 statement, Dr. B.S. considered the Veteran's allegation that he injured his upper extremities in the 1950s during an assault during service.  He identified osteoarthritis in the right arm, but made no mention of the Veteran's low back disorder.  When asked by the Veteran if it was possible that the osteoarthritis of an unspecified location was caused by his injuries in the 1950s, Dr. B.S. indicated that "yes" it was possible.  No rationale was provided, and, as such, the opinion is afforded no probative weight.  See Nieves-Rodriguez, supra.; Stefl, supra.  
  
In a September 2011 Progress Note, Mr. C.A.L., PA-C and Dr. E.M. stated:

[The Veteran] is a known patient of ours who complains of multiple joint pains.  [The Veteran] has provided us with multiple medical records.  The preponderance of the medical info[rmation] provided by [the Veteran] appears to be related to his current symptomatic condition.  It appears that the traumatic arthritis he suffers from is related to previous injuries which have been documented while in the armed services.  His claims are consistent with posttraumatic arthritis.

Again, the Board notes that this statement does not reference a low back disorder and, instead, refers to disabilities of the joints.  Moreover, the statement merely lists the Veteran's current reports of pain, the fact that he provided the clinicians with medical information related to his conditions, and a bald statement that his then-existing disorders were related to injuries during his military service; no rationale for this opinion was provided.  The Board finds the opinion is without probative weight.  Id.

Thereafter, in July 2013, Dr. E.M. submitted another statement in support of the Veteran's claim, stating:

[The Veteran] is a known patient of mine who suffers from posttraumatic osteoarthritis.  He has provided me with information about his past orthopedic medical issues, which included past orthopedic surgeries, dating all the way back to 1960 for his right knee.  He has told me about being assaulted in 1958 and all of the injuries that he reports happened with this assault.  I have also read the complete claims file and agree with the documentation in the reports provided by the numerous medical facilities including Dr. C. from the Prescott VA, Dr. S., Orthopedics Kingman, AZ, and the physicians at the University Of Iowa Medical Center who first diagnosed [the Veteran's] posttraumatic arthritis in 1975.

It is my opinion that [the Veteran] meets the criteria for posttraumatic osteoarthritis and it is at least as likely as not that it is a results [sic] of the injuries he sustained while in the Air Force.

It is again worth noting that this statement references arthritis and surgical repair to the Veteran's joints, not his low back.  Moreover, while the clinician states that it is at least as likely as not that the unspecified arthritis is related to the Veteran's in-service injuries, no rationale for this opinion was provided and it is not afforded any weight.  Id.

In October 2013, Dr. S. mentioned that he had treated both of the Veteran's knees surgically in the past for arthritic issues.  The Veteran asked Dr. S. if it was possible that his symptoms were caused from injuries in the Air Force back in the 1950s.  The doctor recognized that the Veteran was 17 years old at the time of the assault and that "research has shown that repeated trauma such as what the patient encountered where there was a forced inappropriate motion to any joint/ligament can and will lead to traumatic osteoarthritis."    The doctor further explained that such disability "appears to be and is treated like degenerative osteoarthritis."  He indicated that following review of the claim file, it was his medical opinion that "the trauma [the Veteran] sustained at a young age is as likely as not the cause for his osteoarthritis and severity of symptoms."  Dr. S. specifically referenced joint and ligament trauma in rendering his opinion; he did not provide an opinion as to the effect, if any, of "inappropriate motion" to the spine.  Thus, the Board affords the opinion little probative weight, if any.  Id.

In October 2015, the Veteran's representative argued that the 2009 VA medical opinion was based on "several fallacies," to include that there was evidence of arm pain "much closer to discharge than 10 years" and that the Veteran was not, in fact, in "excellent" health in 1968 as evidenced by an undocumented suicide attempt a few weeks later.  See August 2013 Statement in Support of Claim.  

Along with this statement, the Veteran's representative submitted a statement from Mr. J.N., P.A.  Mr. J.N. indicated that he reviewed portions of the Veteran's medical records for the "purpose of evaluating his claim for service-connected infirmity and subsequent sequelae."  Mr. J.N. summarized the evidence and agreed with Dr. B.S.'s position that "trauma to a joint predisposes it to the development of osteoarthritis..."  He agreed with Dr. B.S., Dr. E.M. and Mr. C.L. that the Veteran's "current debility is completely consistent with posttraumatic arthritis."  

Regrettably, Mr. J.N. supported his opinion by referring to opinions that do not specifically reference the Veteran's back disorder, actually reference disabilities of the joints, and to which the Board has not assigned any probative weight.  Additionally, he also supported his opinion by referring to the Veteran's treatment history for a right arm disability, which is not relevant to the Veteran's low back disorder claim.  Finally, he also noted his disagreement with the December 2009 VA examiner that the Veteran's 1968 letter indicated he was, in fact, physically and mentally sound a decade after his separation from service.  Aside from noting his disagreement with the 2009 VA examiner, Mr. J.N. did not indicate how the Veteran's possibly misrepresenting his physical and mental health in the 1968 letter indicates that his low back disorder was related to the acknowledged in-service assault.  Thus, the Board affords the opinion little probative weight.

Pursuant to the Board's November 2015 remand, a second VA examination and opinion was provided in August 2016.  After examining the Veteran and reviewing the evidence of record, the 2016 examiner opined that a nexus does not exist between the Veteran's acknowledged in-service attack and his current low back disorder.  In support thereof, the examiner noted that while trauma has been noted to cause arthritis, it would normally manifest within five years of the trauma, not 20 years later.  In this regard, the Veteran did not develop a back disorder (ultimately necessitating a laminectomy) until 20 years post service and the examiner noted there are no records for back treatment between 1960 and 1980 to document a chronic back condition prior to that time.  Furthermore, the examiner noted that medical literature indicates that progressive disc disease is likely to develop post laminectomy and that the Veteran's current diagnosis was a likely progression from the disease he had in the 1980s.  Regarding the etiology of the disc disease that necessitated the 1980s laminectomy, the examiner noted that while it is possible for blunt trauma to cause disc disease, disc disease is more likely due to aging or to a lifting trauma with excessive mechanical forces on the discs of the spine.  Thus, it was opined that the Veteran's current low back disorder was a combination of remote disc disease, status post laminectomy and aging changes.    

Subsequently, the Veteran submitted a March 2017 independent medical opinion from Dr. M.B. stating:

There are no records in the claims file of an MRI being performed at the time of the original trauma while [the Veteran] was enlisted in active duty. Advanced imaging such as an MRI would be able to determine the extent of any spinal soft tissue or vertebral injuries sustained in the trauma. It is as likely as not that violent trauma, such that occurred to [the Veteran] would cause injury to the intervertebral disc or zygapophyseal joint...

It is very common for an injury to the intervertebral disc to go undiagnosed due to the inconsistency of symptoms in disc injuries.  In private practice, it is extremely common for a patient with a diagnosed herniated intervertebral disc to have weeks, months, and even years without symptoms. A study showed that 27 percent of asymptomatic individuals had a lumbar spine disc protrusion. Findings support the contentions that
annular defects are generally associated with disk degeneration and that such defects are frequently asymptomatic (Jenson, 1994). A study performed by Radiology Society of North America from December 1998 shows that disc bulges and protrusions were
found in 62 percent and 67 percent, respectively of asymptomatic patients. The above study proves that an injury to the intervertebral disc can occur, and be present, despite significant symptoms. It is mentioned in a study that, "it has been found that degenerative disc disease could result secondarily from an early, undiagnosed annular tear of the disc wall in a young person." (Latham, 1994). The National Institutes of Health states that "joint injuries can lead to OA (degenerative disc disease) later in life. This includes injuries to the cartilage and ligaments in your joints."  The studies above prove that intervertebral disc injuries are likely to occur after trauma and are likely to be asymptomatic at times. The conditions mentioned in the studies above are the same conditions which are as likely as not to occur secondarily to the violent trauma that [the Veteran] suffered while enlisted in active duty...

After reviewing the relevant portion of the claims file, I concur with the medical opinions of [J.N.] P.A.-C., M.S., [C.L.], PA-C, Dr. [M.E.], MD, and Dr. [S.], MD. Basing my opinion on the above documented literature and clinical experience, it is more likely as not that [the Veteran] is currently suffering from posttraumatic arthritis originating from the violent trauma he sustained while in active duty in the Air Force.

Crucially, the Board notes that this opinion provides no discussion of how the in-service injuries described by the Veteran to his arms and legs would result in trauma to his low back.  Moreover, while the doctor states that it is as likely as not that violent trauma would cause injury to the intervertebral disc resulting in degenerative disc disease, this possibility was acknowledged in the August 2016 VA examination report.  However, the examiner stated that while it is possible for blunt trauma to cause arthritis and disc disease, arthritis would normally manifest within five years of the trauma, and that disc disease is more likely due to aging or to a lifting trauma with excessive mechanical forces on the discs of the spine.  The VA examiner specifically discussed the documented trajectory of the Veteran's medical condition.  Dr. M.B. did not address this opinion.  Therefore, Dr. M.B.'s opinion is afforded little probative value as it is refuted by the August 2016 VA examiner's more thorough opinion. 

In addition to the medical opinions of record, the Veteran has also submitted an internet article regarding the causes of arthritis.  The article excerpt is general in nature and did not specifically provide an opinion regarding the Veteran's low back disorder by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Thus, it is of little probative value.

After review of the evidence of record, the Board finds that although the Veteran currently has a low back disorder, the most probative persuasive evidence is against a finding that it was caused by service.  The Board finds that the opinion of the August 2016 VA examiner provided after examining the Veteran, reviewing the claims file, available medical literature, and previous private and VA examination reports is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Although the Veteran submitted a subsequent private opinion, the contentions contained in that opinion are addressed and refuted by the August 2016 VA examination report. 

While the Veteran contends that his low back disorder is related to service, the diagnosis of arthritis and intervertebral disc syndrome and the etiology of such requires medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his low back disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the physical assault he experienced during service is in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinion rendered by the August 2016 VA examiner to be significantly more probative than the Veteran's lay assertions, the private medical opinions, the internet article, or the arguments presented by the Veteran's representative.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for a low back disorder pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) or pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

Entitlement to service connection for a low back condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


